 1   SIMON ARON (CA State Bar No. 108183)
      saron@wrslawyers.com
 2   WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
     11400 West Olympic Boulevard, 9th Floor
 3   Los Angeles, California 90064-1582
     Telephone: (310) 478-4100
 4   Facsimile: (310) 479-1422

 5   Attorneys for Claimant LONE OAK FUND,
     LLC
 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:16-CV-02259-KJM-CKD
12                    Plaintiff,
13               v.
                                                        STIPULATION AND WITHDRAWAL OF
14   REAL PROPERTY LOCATED AT 6340 LOGAN                VERIFIED CLAIM AND ANSWER OF
     STREET, SACRAMENTO, CALIFORNIA,                    LONE OAK FUND, LLC [Docket No. 13];
15   SACRAMENTO COUNTY, APN: 038-0251-017-              ORDER
     0000, INCLUDING ALL APPURTENANCES
16   AND IMPROVEMENTS THERETO,
17   REAL PROPERTY LOCATED AT 1735 ITASCA
     AVENUE, SACRAMENTO, CALIFORNIA,
18   SACRAMENTO COUNTY, APN: 225-1080-022-
     0000, INCLUDING ALL APPURTENANCES
19   AND IMPROVEMENTS THERETO,
20   REAL PROPERTY LOCATED AT 9501
     JEFFCOTT ROAD, WILTON, CALIFORNIA,
21   SACRAMENTO COUNTY, APN: 136-0060-060-
     0000, INCLUDING ALL APPURTENANCES
22   AND IMPROVEMENTS THERETO,
23   REAL PROPERTY LOCATED AT 7918 and 7920
     68TH AVENUE, SACRAMENTO, CALIFORNIA,
24   SACRAMENTO COUNTY, APN: 051-0354-011-
     0000, INCLUDING ALL APPURTENANCES
25   AND IMPROVEMENTS THERETO,
26   REAL PROPERTY LOCATED AT 6945 NOVA
     PARKWAY, SACRAMENTO, CALIFORNIA,
27   SACRAMENTO COUNTY, APN: 042-0091-001-
     0000, INCLUDING ALL APPURTENANCES
28   AND IMPROVEMENTS THERETO, and
     3286954.1                                      1
                                                                      Withdrawal of Claim and Answer
 1   REAL PROPERTY LOCATED AT 8982 ELDER
     CREEK ROAD, SACRAMENTO, CALIFORNIA,
 2   SACRAMENTO COUNTY, APN: 064-0033-031-
     0000, INCLUDING ALL APPURTENANCES
 3   AND IMPROVEMENTS THERETO,
 4
                       Defendants.
 5

 6               IT IS HEREBY STIPULATED by and between the United States and Claimant Lone Oak

 7 Fund, LLC, a California limited liability company (“Claimant”), as follows:

 8               1.    Claimant asserted a lienholder interest in the defendant property located at 8982 Elder

 9 Creek Road, Sacramento, California, 95834 (“Defendant Property”).

10               2.    The loan has since been satisfied and Claimant no longer has an interest in Defendant

11 Property.

12               3.    Accordingly, Claimant hereby withdraws its claim filed in the above captioned case on

13 October 14, 2016 [Dk. #13].

14               4.    To the extent required under the Federal Rules of Civil Procedure, Rule 41(a), the

15 United States agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to the

16 Federal Rules of Civil Procedure, Rule 41(a). Defendant Property is the in rem defendant.

17               5.    Each party hereto is to bear its own costs, except as otherwise paid under the applicable

18 loan documents.

19               6.    Claimant is hereby removed from the Service List for the above captioned case.

20
     Date: October 16, 2018                                    WOLF, RIFKIN, SHAPIRO,
21                                                             SCHULMAN & RABKIN, LLP
22                                                   By:       /s/ Simon Aron
                                                               SIMON ARON
23                                                             Attorneys for Claimant
24

25 Date: October 16, 2018                                      MCGREGOR W. SCOTT
                                                               United States Attorney
26
                                                     By:       /s/ Kevin C. Khasigian
27                                                             KEVIN C. KHASIGIAN
                                                               Assistant United States Attorney
28 ///
     3286954.1                                             2
                                                                                   Withdrawal of Claim and Answer
 1                                                     ORDER
 2               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

 3               1.   The Stipulation is approved.

 4               2.   Claimant’s claim filed in the above-captioned case on October 14, 2016 [Dk. #13] is

 5 hereby deemed withdrawn.

 6               3.   Claimant is hereby deemed dismissed from the above-captioned case.

 7               IT IS SO ORDERED.

 8 DATED: October 17, 2018.

 9

10                                                   UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     3286954.1                                           3
                                                                               Withdrawal of Claim and Answer
